


Farm Credit Services of America


CREDIT AGREEMENT


This Credit Agreement ("Agreement") dated as of 15th day of May, 2013 by and
between Farm Credit Services of America, PCA and Farm Credit Services of
America, FLCA (collectively "Lender") and Dakota Ethanol, L.L.C., a South Dakota
limited liability company ("Borrower"), in consideration of credit extended by
Lender under the terms and conditions set forth below, the parties hereto agree
as follows:


ARTICLE 1 - DEFINITIONS


As used in this Agreement, the following terms shall have the meanings set forth
below (and such meaning shall be equally applicable to both the singular and
plural form of the terms defined, as the context may require):


'Advance' shall mean funds advanced to Borrower under the Loan(s) described in
Article 2 herein.


'Affiliate' shall mean any Person, (other than a Subsidiary) which directly or
indirectly, is in Control of, is Controlled by, or is under common Control with,
any other Person.


'Business Day' shall mean a day, other than a Saturday or Sunday, on which
commercial banks are open for business in Omaha, Nebraska.


'Code' means the Internal Revenue Code of 1986, as amended, and in effect from
time to time.


'Closing Date' shall mean that date on which Lender and Borrower have executed
all Loan Documents to which they are parties and on which all conditions in
Article 3 have been met.


'Collateral' shall mean the property described in Article 4, together with any
other personal or real property in which Lender may be granted a lien or
security interest to secure payment of the Loan and together with the assignment
of all contracts or agreements required herein.


'Collateral Agreements' shall mean any security agreements, UCC financing
statements, lease assignments, mortgages, deeds of trust or any other document
granting a security interest or lien to Lender.


'Control' shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies, whether through ownership of
voting securities, by contract or otherwise.


'Debt' or 'Indebtedness' shall mean (i) indebtedness of such Borrower for
borrowed money, (ii) indebtedness of such Borrower for the deferred purchase
price of property or services (except trade payables arising in the ordinary
course of business), (ii:) guarantees, endorsements (other than for collection
in the ordinary course of business) and other contingent obligations of such
Borrower to purchase, to provide funds for payment, to supply funds to invest in
any person, corporation or other entity or otherwise to assure a creditor
against loss, including contingent obligations under any interest rate swaps
agreement or any agreement related to a commodity hedging transaction or foreign
currency exchanged, (iv) obligations of such Borrower under leases which shall
have been or should be in accordance with GAAP, recorded as capital leases, (v)
unfunded benefit liabilities of such Borrower and (vi) any liability that would
be classified as indebtedness in accordance with GAAP.


'Default Rate' shall mean a rate which is 4 percent per annum higher than the
highest rate of interest otherwise then accruing on all or any portion of the
Loan, the Obligations or any other Indebtedness owing to Lender.


'Dollar' and '$' shall mean dollars in lawful currency of the United States of
America.


'Environmental Laws' shall mean any and, all federal, state, and local statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or other governmental
restrictions relating to the environment or to emissions, discharges, releases
or threatened releases of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances or wastes into the environment, including, without
limitation, ambient air, surface water, ground water or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, chemicals, or
industrial,




--------------------------------------------------------------------------------




toxic or hazardous substances or wastes.


'ERISA' shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, including any rules and regulations promulgated
thereunder.


'ERISA Affiliate' means any trade or business which, together with Borrower, is
treated as a single employer under Section 414 of the Code.


'ERISA Event' means (a) any reportable event, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a plan; (b) the
existence of an "accumulated funding deficiency"; (c) the filing of an
application for a waiver of the minimum funding standard with respect to any
plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability with respect to the termination of any plan; (e) the receipt by
Borrower or the ERISA Affiliate of any notice relating to an intention to
terminate any plan or to appoint a trustee to administer any plan; (f) the
incurrence by Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any plan; or (g) the
receipt by Borrower or any ERISA Affiliate of any notice concerning the
imposition of withdrawal liability.


'Event of Default' shall have the meaning set forth in Article 8 and the term
"Potential Default" shall mean any event or condition, which, with the lapse of
time, or giving of notice, or both, would constitute an Event of Default.


'GAAP' shall mean those generally accepted accounting principles set forth in
Statements of the Financial Accounting Standards Board and in Opinions of the
Accounting Principles Board of the American Institute of Certified Public
accountants or which have other substantial authoritative support in the United
States of America and are applicable in the circumstances, as applied on a
consistent basis.


'Lien' shall mean any mortgage, deed of trust, pledge, charge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other),
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever, including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC (other than any such financing statement
filed for informational purposes only) or comparable law or any jurisdiction to
evidence any of the foregoing.


'Loan' or 'Loans' shall mean the Loan Facility(ies) identified in Article 2
herein.


'Loan Documents' shall mean this Agreement, the Collateral Agreements, and any
other document or instrument executed in connection with or evidencing the Loan
(including any amendment, restatement or modification thereto).


'Material Adverse Effect' shall mean any event, occurrence or circumstance that
has a material negative effect on (i) the business, operations, property,
financial condition of Borrower or Borrowers, taken as a whole, or (ii) the
validity or enforcement of any of the Loan Documents or the rights or remedies
of Lender hereunder, or (iii) the ability of Borrower or Borrowers, taken as a
whole, to perform their obligations under any of the Loan Documents.


'Material Contracts' means all agreements and contracts in effect presently and
entered into from time to time hereafter which are material to the sale or
disposal of products and by-products produced by Borrower, as such agreements
and contracts are amended, restated, supplemented or otherwise modified from
time to time.


'Obligations' shall mean any Advances and other amounts due to Lender under the
Loan Documents, including without limitation, principal, interest, fees, costs,
and expenses, together with all renewals, extensions, or refinancing of same.


'Permitted Indebtedness' shall mean (i) Indebtedness of Borrower arising under
this Agreement; (ii) Indebtedness existing prior to the date of this Agreement
that has been disclosed in writing to Lender; (iii) Subordinated Debt; (iv)
trade payables of Borrower incurred in the ordinary course of business; and (v)
as listed in Schedule 7.8, Permitted Indebtedness, attached hereto.


'Permitted Liens' shall mean: (i) liens and security interests securing the
Obligations; (ii) liens for taxes, assessments or similar charges not yet due;
(iii) liens of material men, mechanics, warehousemen, or carriers or other like
liens arising in the ordinary course of business and securing obligations which
are not yet delinquent; (iv) purchase money liens or purchase money security
interests upon or in any property acquired or held by Borrower in the ordinary
course of business to secure indebtedness outstanding on the date hereof; (v)
liens and security interests which, as of the




--------------------------------------------------------------------------------




date hereof, have been disclosed to and approved by Lender in writing; and (vi)
those liens and security interests which in the aggregate constitute an
immaterial and insignificant monetary amount with respect to the net value of
Borrower's assets.


'Person' shall mean any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, trust,
unincorporated organization or government.


'Request' shall mean a communication (by telephone, letter, fax or otherwise)
from a person reasonably believed by Lender to be Borrower or an authorized
officer or manager of Borrower making the Request upon which Lender shall be
entitled to rely.


'Subordinated Debt' shall mean such liabilities of Borrower which have been
subordinated to those owed to Lender in a manner acceptable to Lender.


'Subsidiary' shall mean any Person with respect to which Borrower has voting
power to elect a board of directors (or other similar governing body), or has
the power under ordinary circumstances to directly or indirectly control the
management thereof.


ARTICLE 2 - LOAN FACILITIES


Subject to the terms and conditions set forth in this Agreement, Lender agrees
to make Advances to Borrower on any Business Day from the date hereof to, but
excluding the Final Advancement Date identified for said Advances, so long as no
Event of Default or Potential Default has occurred.


Section 2.1.1 Loan Facility A (304761-69993). Lender agrees to advance sums to
Borrower up to the aggregate amount of $10,000,000.00 (Maximum Principal
Balance) until May 31, 2015 (Final Advancement Date). Each Advance made will
reduce the funds available for future advances by the amount of the Advance.
Repayments of principal will be available for subsequent Advances. The
commitment under said Loan will be used by Borrower to finance its inventory,
operating expenses, and receivables. Borrower agrees not to request or use such
proceeds for any other purpose.


(a)Interest. Borrower hereby promises to pay interest on the principal
indebtedness outstanding from time to time on each Advance from and including
the date of such Advance and otherwise in accordance with statements issued by
Lender. Interest shall be payable on the following dates, provided that interest
accruing at the Default Rate, if applicable, shall be payable on demand.


Said interest shall be payable on the 1st day of each month commencing on July
1, 2013, at the following rate.


Interest shall accrue from the date of each Advance at a variable rate per annum
equivalent to the one-month Libor Rate, plus 3.10%. The interest rate shall be
adjusted higher or lower on June 15, 2013, and on the 15th of every month
thereafter to reflect any change in the Libor Rate and this higher or lower rate
will thereafter apply to the outstanding principal indebtedness and remain in
effect until a different rate of interest is established. The amount of any
subsequent payments will be increased or decreased accordingly to reflect the
different rate of interest without in any manner changing the due date of the
payments. There is no limitation on the amount of the change in the interest
rate.


The Libor Rate is the London InterBank Offered Rate for deposits in U.S. Dollars
in the London market based on the Libor rate published on the last Business Day
of the month as published in the Wall Street Journal, rounded to the nearest
0.05%.


(b)Principal. Borrower hereby promises to pay principal, plus all accrued
interest and any unpaid fees, costs or expenses in full on May 31, 2015
("Maturity Date").


Section 2.1.2 Loan Facility B (304761-70001). Lender agrees to advance sums to
Borrower up to the aggregate amount of $5,000,000.00 (Maximum Principal Balance)
until May 31, 2018 (Final Advancement Date). Each Advance made will reduce the
funds available for future advances by the amount of the Advance. Repayments of
principal will be available for subsequent Advances. The commitment under said
Loan will be used by Borrower for (1) draws for Working Capital compliance; (2)
funding of approved capital expenditures; and (3) funding of approved
investments in other ethanol production facilities. Borrower agrees not to
request or use such proceeds for any other purpose.






--------------------------------------------------------------------------------




Notwithstanding Section 3.3.7 herein, each Advance under this Loan Facility B
will be subject to a Request made by Borrower to Lender in a form provided under
Exhibit 'A' attached hereto, and said Request being delivered to Lender at least
two (2) business days prior to the Advance date.


(a) Interest. Borrower hereby promises to pay interest on the principal
indebtedness outstanding from time to time on each Advance from and including
the date of such Advance and otherwise in accordance with statements issued by
Lender. Interest shall be payable on the following dates, provided that interest
accruing at the Default Rate, if applicable, shall be payable on demand.


Said interest shall be payable on the 1st day of each month commencing on July
1, 2013, at the following rate.


Interest shall accrue from the date of each Advance at a variable rate per annum
equivalent to the one-month Libor Rate, plus 3.35%. The interest rate shall be
adjusted higher or lower on June 15, 2013, and on the 15th of every month
thereafter to reflect any change in the Libor Rate and this higher or lower rate
will thereafter apply to the outstanding principal indebtedness and remain in
effect until a different rate of interest is established. The amount of any
subsequent payments will be increased or decreased accordingly to reflect the
different rate of interest without in any manner changing the due date of the
payments. There is no limitation on the amount of the change in the interest
rate.


The Libor Rate is the London InterBank Offered Rate for deposits in U.S. Dollars
in the London market based on the Libor rate published on the last Business Day
of the month as published in the Wall Street Journal, rounded to the nearest
0.05%.


(b) Principal. Borrower hereby promises to pay principal, plus all accrued
interest and any unpaid fees, costs or expenses in full on May 31, 2018
("Maturity Date").


Section 2.2 Computation. Interest shall be computed on the basis of a 360-day
year, but charged on the actual number of days elapsed. if interest is not paid
as and when it is due, it may be added to the principal, become and be treated
as a part thereof, and shall thereafter bear like interest.


Section 2.3 Fees and Late Charges. Borrower agrees to pay the following fees and
late charges, in addition to those costs and expenses referenced in Section 9.5
of this Agreement.


Section 2.3.1 Late Charges. Borrower agrees to pay late charges when any amount
of a scheduled payment is past due. Late charges are 0.50 percent of the amount
past due and may be assessed by Lender after the payment due date and every 15
days thereafter up to 60 days past the due date. Late charges may be added to
unpaid principal and interest may be charged thereon.


Section 2.3.2 Overdraft Fees. Borrower agrees to pay a fee for any Advance made
by draft to Borrower's Loan, which would cause the outstanding principal balance
on said Loan to exceed the Maximum Principal Balance, whether or not Lender
honors the draft. The amount of said fee shall be determined by Lender, from
time to time, as the fee it will charge its borrowers for overdrafting a line of
credit.


Section 2.3.3 Wire Fee. Borrower agrees to pay Lender a fee for each outgoing
wire transaction. The amount of said fee shall be determined by Lender, from
time to time, as the fee it will charge its borrowers for wire transactions. The
cut off time is 1:30 CST for non-recurring wires and 2:00 CST for recurring
wires.


Section 2.3.4 Origination Fee. Borrower agrees to pay Lender for structuring the
loan in the amount of $15,000.00 in connection with Loan Facility A, and
$7,500.00 in connection with Loan Facility B; with said fees being due and
payable at Closing.


Section 2.3.5 Non-Use Fee. Borrower agrees to pay Lender an additional fee in
the event that the average outstanding principal balance on Loan Facility A is
less than 100% of the Maximum Principal Balance. This fee will be equal to 0.25%
of the difference between 100% of the Maximum Principal Balance and the actual
usage. The actual usage will be calculated as the average outstanding principal
balance for each calendar quarter from Closing Date. The fee shall be due and
payable September 1, 2013 and quarterly thereafter.


Borrower agrees to pay Lender an additional fee in the event that the average
outstanding principal balance on Loan Facility B is less than 100% of the
Maximum Principal Balance. This fee will be equal to 0.35% of the difference
between 100% of the Maximum Principal Balance and the actual usage. The actual
usage will be calculated as




--------------------------------------------------------------------------------




the average outstanding principal balance for each calendar quarter from Closing
Date. The fee shall be due and payable September 1, 2013 and quarterly
thereafter.


Section 2.3.6 Appraisal Fee. Borrower agrees to pay Lender the Appraisal fee
balance of $7,500.00 ($15,000.00 Appraisal fee, less $7,500.00 deposit), due and
payable at Closing.


Section 2.4 Repayment. Borrower agrees to pay Lender, at the location identified
by Lender, the entire unpaid principal balance, plus interest, fees and other
Lender's costs and reasonable expenses in U.S. dollars in accordance with this
Agreement and the following provisions. If any payment of principal or interest
falls due on a day that is not a Business Day, then such due date shall be
extended to the next following Business Day. On loans not in default, other than
loans with revolving credit, all payments received will first be applied to
protective advances and fees, then to accrued interest, and finally to
principal. On Loans with revolving credit, unless the payment is designated by
Borrower as an interest payment, payments shall first be applied to protective
advances and fees, then to reduce principal and finally to accrued interest.
Upon the occurrence and continuance of an Event of Default, payments shall first
be applied to default interest, then to protective advances and fees, then to
accrued interest, and finally to principal.


Funds received by Lender will be applied to reduce principal the day received,
if before 5:00 p.m., Central Standard Time, unless received on a day that is not
a Business Day, in which case said funds will be credited the next Business Day.
Wire transfers will be given credit the day received only if received before
3:00 p.m., Central Standard Time.


Funds received by Lender on a revolving Loan Facility shall be immediately
available for re-advance under the provisions of this Agreement if made by wire
transfer, cash or other method of ensuring funds immediately available to
Lender. Payment made in funds not immediately available to Lender, shall not be
available to Borrower for re-advance for two Business Days thereafter or until
Lender has confirmed the availability of funds.


In the event that Lender shall, for any reason, require a promissory note to
evidence Borrower's repayment obligation, upon receipt of notice from Lender,
Borrower agrees to execute and deliver to Lender a promissory note or notes in
form prescribed by Lender consistent with the terms of this Agreement.


Section 2.5 Prepayment. This provision applies to all prepayments of principal,
whether mandatory or voluntary, which prepay the Loan in full or which exceed
any scheduled principal payments.


Section 2.5.1 Voluntary Prepayments. Subject to the payment of any applicable
prepayment fees or funding losses as provided herein, Borrower may prepay the
Loan in full before its maturity or make additional principal payments on a term
Loan in any amount on any Business Day, specifying the Loan upon which any
prepayment is made. Such additional principal payment shall not, however, defer,
postpone or alter the amount or due date of any scheduled payments required
under this Agreement.


Section 2.5.2 Mandatory Prepayments. If, at any time, the outstanding unpaid
principal amount on any Loan shall exceed the Maximum Principal Balance on said
Loan, Borrower shall immediately repay Advances in an amount sufficient to
reduce the outstanding unpaid principal to the Maximum Principal Balance.


Section 2.6 Minimum Balance. If, at any time, the outstanding balance on Loan
Facility B is less than $1,000.00 all commitments by Lender to make any
additional Advances under all loan facilities in this Agreement shall be
terminated without further notice and any Advances thereafter shall only be made
at Lender's sole discretion and subject to such conditions as Lender may
require.


ARTICLE 3 - CONDITIONS PRECEDENT


Section 3.1 Lender Stock. Borrower agrees to own or purchase if necessary, such
stock in Farm Credit Services of America, ACA, as is from time to time required
by Lender's policies and bylaws. Capitalization requirements are met by stock
owned by Dakota Ethanol, L.L.C. Scott Mundt is the authorized voter on behalf of
the owner(s) of voting stock.


Section 3.2 Conditions Precedent to Initial Advance. The obligations of Lender
to make its initial Advance shall be subject to the conditions precedent that
Lender shall have received on or before this initial Advance all of the
following in form and substance satisfactory to Lender:


Section 3.2.1 Organizational Documents. Copies of the organizational documents
of Borrower and any




--------------------------------------------------------------------------------




Subsidiary, including certificates of good standing in their State of
organization, and copies of all resolutions, incumbency certificates or other
authorizations of Borrower and any Subsidiary, certified by the appropriate
officers of such entity as being in full force and effect authorizing, as
applicable, the Loans as herein provided, and for the execution, delivery and
performance of this Agreement and the other Loan Documents or any instruments or
agreements required hereunder to which such entity is a party.


Section 3.2.2 Evidence of Insurance. Insurance certificates and such other
evidence, in form or substance satisfactory to Lender, of all insurance required
to be maintained under this Agreement and the Loan Documents.


Section 3.2.3 Loan Documents. All duly executed originals of the Loan Documents.


Section 3.2.4 Payment of Fees and Expenses. Evidence that Borrower has paid all
fees and expenses then due and payable under this Agreement.


Section 3.2.5 Consents, Licenses and Approvals. Evidence satisfactory to Lender
that all consents, licenses and approvals of governmental authorities and third
parties have been obtained which are necessary for, or required as a condition
of the validity and enforceability of the Loan Documents.


Section 3.2.6 Title and Lien Verification. In connection with all real property
included in the Collateral, Lender shall have received either a preliminary
title opinion from an attorney acceptable to Lender or a title insurance
commitment in an amount and from a title insurance company in form, scope and
substance satisfactory to Lender to assure Lender of its lien priority as
required by this Agreement and with no exceptions contained therein except as
are approved in writing by attorneys for Lender. Further, that evidence
satisfactory to Lender and the title company be obtained by Borrower
establishing that all labor and material bills have been paid and that there is
no possibility of a Lien for such items which might be prior to Lender's lien on
the Collateral. In connection with all personal property included in the
Collateral, Lender shall have received searches of appropriate filing offices
showing no Liens filed against the Collateral, except those to be released prior
to disbursement or otherwise acceptable to Lender to assure Lender of its lien
priority as required by this Agreement.


Section 3.2.7 No Material Change. No change shall have occurred in the
condition, financial or otherwise, or operation of Borrower since the Loan was
approved based on information known to Lender at time of Loan approval, which
could reasonably be expected to result in a Material Adverse Effect.


Section 3.2.8 Further Assurances. Borrower shall have provided and/or executed
and delivered to Lender such further assignments, documents or financing
statements, in form and substance satisfactory to Lender, that Borrower is to
execute and/or deliver pursuant to the terms of the Loan Documents, this
Agreement, or as Lender may otherwise reasonably require.


Section 3.2.9 Opinion of Counsel. Borrower shall have provided a favorable
opinion of its counsel addressed to Lender covering such matters as Lender may
reasonably require, including, without limitation, due incorporation,
authorization and execution of all of the Loan Documents; enforceability, usury,
creation and perfection of real and personal property liens on the Collateral in
the relevant jurisdiction.


Section 3.2.10 Appraisal. Lender shall have received appraisals satisfactory to
Lender in both form and substance for any portion of the Collateral constituting
real property and such appraisals shall be prepared in conformance with
prevailing standards of appraisal practice, and signed by an appraiser
acceptable to Lender.


Section 3.3 Conditions Precedent to All Advances. The obligations of Lender to
fund Advances is subject to Lender's satisfaction of each of the following as
well as those in Section 3.2 and each request by Borrower for an Advance shall
constitute a representation by Borrower that all conditions precedent in this
Article have been satisfied and the amount of the Advance does not exceed the
limits set forth in Article 2 hereof, violate or exceed any other provision of
this Agreement.


Section 3.3.1 No Default. As of the Advance date, no Event of Default or
Potential Default shall have occurred and be continuing and disbursing the
amount of the Advance requested shall not result in an Event of Default or
Potential Default.


Section 3.3.2 Representations and Warranties. The following statements shall be
true and the giving of a Request for an Advance by any Borrower shall be deemed
to be a representation and warranty by Borrower that




--------------------------------------------------------------------------------




the following statements are true both on the date of such Request and on the
date of such Advance: (i) the representations and warranties contained in
Article 5 hereof and in the other documents to be delivered hereunder are true
and complete on and as of the date of such Advance as though made on and as of
such date; (ii) no event has occurred and is continuing, or would result from
such Advance, which constitutes an Event of Default or Potential Default; (iii)
no Material Adverse Effect has occurred and is continuing; (iv) the total
Advances do not exceed the Maximum Principal Balance; and (v) no order, judgment
or decree of any court, arbitrator or governmental authority that does, or seeks
to, enjoin or restrain any Lender from making any Advance is pending or
threatened.


Section 3.3.3 No Intervening Liens. There are no intervening or conflicting
liens (including lis pendens) on or claims to Collateral, except for Permitted
Liens.


Section 3.3.4 No Notice. No notice has been received from Borrower or any
Guarantor requesting Advances under the Loan be restricted.


Section 3.3.5 All Other Requirements Met. All other requirements precedent to
disbursal of loan funds as required by this Agreement have been met.


Section 3.3.6 Further Assurances. Lender shall have received such other
approvals, opinions, financial statements, documents or information as Lender
may reasonably request from any Borrower or Guarantor.


Section 3.3.7 Notice of Borrowing. Unless Borrower has been permitted draft
usage, each Advance on a Loan shall be made only upon Borrower's written or
telephonic notice to Lender not later than 1:00 P.M. (Omaha time) on any
Business Day from disbursal of immediately available funds that same day. Any
request for Advances received after 1:00 P.M. may be made on the next Business
Day.


ARTICLE 4 - SECURITY


Section 4.1 Collateral. As security for the payment and performance of all
Obligations of Borrower to Lender, including all obligations of Borrower under
Article 2 hereof; any future and additional Loans or Advances made to or on
behalf of Borrower by Lender for any purpose, including Advances for the
protection of Collateral, all attorney fees, costs, and expenses incurred by
Lender in the collection of the Loan or in the enforcement or preservation of
the rights of Lender in and to the Collateral, Borrower hereby grants to Lender
a security interest in certain personal property and a lien on certain real
estate, including the following described property wherever located in which
Borrower has or claims an interest, and in all increases, additions, accessions
and substitutions ("Collateral"):


Section 4.1.1 Accounts, General Intangibles, and Other Rights to Payment. All
accounts, deposit accounts, contract rights, general intangibles, chattel paper,
investment property, documents, instruments, money and other rights to payment
now existing and hereafter acquired, from any and all sources.


Section 4.1.2 Material Contracts. All agreements and contracts in effect
presently and entered into from time to time hereafter which are material to the
sale or disposal of products and by-products produced by Borrower, as such
agreements and contracts are amended, restated, supplemented or otherwise
modified from time to time including but not limited to: (1) Collateral
Assignment of Ethanol Marketing Agreement, (2) Collateral Assignment of Corn Oil
Marketing Agreement, and (3) Collateral Assignment of Distillers Grains
Marketing Agreement.


Section 4.1.3 Crops. All crops now growing or hereafter planted or grown,
whether harvested, unharvested or stored; all products of crops and all seed,
fertilizer, chemicals and supplies used or produced in connection with any crop.


Section 4.1.4 Feed and Grain. All feed and grain from whatever source, stored,
used or to be used, whether grown, purchased, or otherwise acquired.


Section 4.1.5 Inventory. All inventory owned by or consigned to Borrower of
whatever nature.


Section 4.1.6 Machinery and Equipment. All equipment, machinery, nontitled motor
vehicles, tools, tanks, and removable structures, all fuel, parts, accessories,
and improvements thereto.


Section 4.1.7 Fixtures/Construction Materials. All construction materials,
fixtures and irrigation equipment




--------------------------------------------------------------------------------




located on the real estate upon which the facilities are located.


Section 4.1.8 Real Estate. That real estate described in the Real Estate
Mortgage dated May 15, 2013 ("Mortgage") pledged by the Mortgagors, as defined
in the Mortgage.


Collateral for the Loan includes any security interest or other lien on personal
property granted to Lender under the terms of any Collateral Agreements executed
by Borrower. Said security interest or other lien is continuing and shall
include the proceeds and products of the Collateral, including, but not limited
to, the proceeds of any insurance thereon.


Section 4.2 Collateral Matters. Until all Obligations have been fully satisfied,
Lender's security interest in the Collateral, and all proceeds and products
thereof, shall continue in full force and effect. During the term of this
Agreement, Borrower shall not permit any Lien, (other than Permitted Liens) to
remain against any of the Collateral and Borrower shall perform any and all
steps requested by Lender to perfect, maintain and protect Lender's security
interest in the Collateral in which a security interest is granted to Lender
under this Agreement or any other agreement, including, without limitation,
executing and filing financing and continuation statements in form and substance
satisfactory to Lender, or those that are Permitted Liens. Lender may file one
or more financing statements disclosing Lender's security under this Agreement
and Borrower shall pay any costs of, or incidental to, any recording or filing
of any financing statements concerning the Collateral. And further that wherever
and whenever available and allowed by law Lender is authorized to file
electronically all documents allowed or required by the Uniform Commercial Code,
the Federal Food Security Act, or other applicable law, including but not
limited to financing statements, effective financing statements, and
continuations, amendments, assignments, or terminations thereof, WITHOUT the
physical signature of Borrower and/or this authorization shall be deemed a
digital signature, and/or this authorization shall be deemed a limited power of
attorney, coupled with an interest, appointing Lender as Borrower's agent and
attorney-in-fact for the express purpose of signing and executing the aforesaid
documents on Borrower's behalf. Borrower shall pay or cause to be paid, unless
contested in good faith, all taxes, assessments and governmental charges levied,
assessed or imposed upon or with respect to the Loan, the Collateral, any part
thereof, or Lender by virtue of the Loan transaction. Unless contested in good
faith, if Borrower fails to pay such taxes, assessments and governmental
charges, Lender may (but shall not be required to) pay the same and charge the
cost to Borrower payable on demand and secured by the Collateral.


Section 4.3 Sale of Collateral. Without Lender's prior written consent, or
except as otherwise provided in this Agreement, Borrower will not sell,
transfer, or dispose of the Collateral without applying all proceeds of such
transaction to payment of the Loan secured hereby within 10 days after the
transaction. Borrower will not take or attempt to take the Collateral from the
state where kept without the prior written consent of Lender, except in the
normal course of its business. Upon request, Borrower will provide Lender with a
current list of all Collateral and its location.


ARTICLE 5 - REPRESENTATIONS AND WARRANTIES


Borrower warrants and represents that on the Closing Date and on and after each
Advance occurring hereunder:


Section 5.1 Organization and Qualification. Borrower is duly incorporated or
organized and is validly existing as a corporation or other legal entity in good
standing in the jurisdiction of its incorporation or organization; has the power
and authority to own or lease its properties and to conduct the business in
which it is now engaged or proposed to be conducted; is duly qualified to do
business and is in good standing in each jurisdiction in which the transaction
of its business makes such qualification necessary.


Section 5.2 Authorization and Consent. The execution, delivery and performance
by Borrower of the Loan Documents to which it is or is to be a party have been
duly authorized by all required actions of Borrower and do not and will not (i)
require any consent or approval of the stockholders, partners or members of
Borrower, (ii) violate any provisions of any federal, state or local law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to Borrower or of the charter, articles
of incorporation or organization, operating agreement, partnership agreement or
bylaws of Borrower, (ii,) result in a breach of or constitute a default under
any indenture or loan or credit agreement, or any other agreement, lease or
instrument to which Borrower is a party or by which it or its properties may be
bound or affected or (iv) result in, or require, the creation or imposition of
any Lien (other than Permitted Liens), upon or with respect to any of the
properties now owned or hereafter acquired by Borrower, and Borrower is not in
default under any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or any such indenture, agreement, lease or
instrument.


Section 5.3 Binding Agreement. Each of the Loan Documents to which Borrower is a
party is a legal, valid and binding obligation of Borrower, enforceable against
Borrower in accordance with its terms, subject only to limitations




--------------------------------------------------------------------------------




on enforceability imposed by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors' rights generally and by general
principles of equity.


Section 5.4 Compliance with Laws. Borrower is in compliance with all federal,
state and local laws, rules, regulations, ordinances, codes and orders,
including, without limitation, ERISA, all Environmental Laws, all licensing laws
and has filed all federal, state and local tax returns and has paid all federal,
state and local taxes, assessments and governmental charges imposed upon it or
upon its property, except to the extent the same are contested in good faith and
by appropriate proceedings and for which adequate reserves have been
established, and Borrower has no knowledge of any deficiency or additional
assessment in connection therewith.


Section 5.5 Litigation. There is no pending or threatened legal or governmental
actions, proceedings or investigations to which Borrower is a party or to which
any property of Borrower is subject, which may result in a Material Adverse
Effect, except as previously disclosed to Lender in writing.


Section 5.6 Financial Statements. All financial statements, information and
other data which may have been or which may hereafter be submitted by Borrower
to Lender are true, accurate and correct and have been or will be prepared in
accordance with GAAP consistently applied or by other method acceptable to
Lender and accurately represent the financial condition or, as applicable, the
other information disclosed therein. Since the most recent submission of such
financial information or data to Lender, Borrower represents and warrants that
no Material Adverse Effect has occurred.


Section 5.7 Assets. Borrower has good and marketable title to and is the record
and beneficial owner of all the Collateral covered by the Collateral Agreements
to which Borrower is or is to be a party, free and clear of all Liens, except
Permitted Liens, and all such Collateral is in all material respects in good
order and repair (ordinary wear and tear excepted) and covered by the insurance
required under Section 6.5.


Section 5.8 ERISA. If the Borrower has a pension, profit sharing or retirement
plan subject to ERISA, such plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state law.
Each plan which is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS and to the best knowledge
of Borrower, nothing has occurred which would cause the loss of such
qualification. The Borrower and each ERISA Affiliate (as defined in the Code)
has made all required contributions to any plan subject to the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to the Code has been made with respect to any plan.


There are no pending or threatened claims, actions or lawsuits, or action by any
governmental authority with respect to any plan, which has resulted or could
reasonably be expected to result in a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any plan, which has resulted or could reasonably be expected to
result in a Material Adverse Effect.


In addition, (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no .pension plan has any material unfunded pension liability; (iii) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability under Title IV of ERISA with respect to any pension plan
(other than premiums due and not delinquent under Section 4007 of ERISA) and
(iv) neither Borrower nor any ERISA Affiliate has engaged in a transaction that
would be subject to Section 4069 or 4212(c) of ERISA.


Section 5.9 Environmental Compliance. All known sources of existing or potential
environmental contamination on or near any property owned or operated by
Borrower has been fully disclosed to Lender; the operations of Borrower comply,
and during the term of this Agreement will at all times comply in all respects,
with all Environmental Laws; Borrower has obtained all licenses, permits,
authorizations and registrations required under any Environmental Law and
necessary for its ordinary course operations, all such environmental permits are
in good standing, and Borrower is in compliance with all material terms and
conditions of such environmental permits; neither Borrower nor any of its
present property or operations is subject to any outstanding written order from
or agreement with any governmental authority or subject to any judicial or
docketed administrative proceeding, respecting any Environmental Law,
environmental claim or hazardous material; there are no hazardous materials or
other conditions or circumstances existing, or arising from operations prior to
the date of this Agreement, with respect to any property of Borrower that would
reasonably be expected to give rise to material environmental claims. In
addition, Borrower shall hold Lender harmless from any liability for
environmental waste or contamination on any property owned or operated by
Borrower or liability imposed as a consequence by reason of Borrower's
activities and will indemnify Lender against all claims, losses, liabilities,
and expenses incurred by Lender as a result thereof. This covenant will survive
cancellation or termination of this Agreement.




--------------------------------------------------------------------------------






Section 5.10 No Default. Borrower is not in default in the payment of any
indebtedness representing any borrowing or financing or is in default, or aware
of any third party default, in respect to the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement to which Borrower is a party.


Section 5.11 Receipt and Verification. Borrower has received a copy of the
"Customer Information and Disclosure Handbook" and that all the information
provided by Borrower to Lender is true and correct.


Section 5.12 Margin Stock. Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no proceeds of any Advance will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.


Section 5.13 Security Interest. The security interest created herein constitutes
a valid and perfected first priority security interest and lien, in and to the
Collateral purported to be covered by each thereof, except as otherwise provided
therein, enforceable against all third parties in all jurisdictions securing the
payment of all obligations purported to be secured thereby (except for Permitted
Liens), and all action required to perfect fully such security interests and
liens so constituted have been taken and completed.


Section 5.14 Contractual Restrictions. Borrower is not a party to any indenture,
loan or credit agreement or any lease or other agreement or instrument or
subject to any charter or corporate restriction, which would result in a
Material Adverse Effect.


Section 5.15 Approvals and Licenses. Borrower possesses all the franchises,
permits and licenses necessary or required in the conduct of its business, and
the same are valid, binding and enforceable and all authorizations, consents,
approvals or licenses of, or filings or registrations with, any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, or any specifically granted exemptions from any of the
foregoing, necessary to the valid execution, delivery or performance by Borrower
of this Agreement and the Loan Documents to which it is or is to be a party have
been obtained and are in full force and effect.


Section 5.16 No Untrue Statements. No information, exhibit, schedule or report
furnished by Borrower to Lender contained or contains any untrue statement of
material fact or omitted or omits to state any material fact necessary to make
the statements contained therein, in light of the circumstances under which such
statements are made, misleading.


Section 5.17 Solvency. Borrower is and, after consummation of the transactions
contemplated by this Agreement and the other Loan Documents, shall be, solvent.
For the purposes of this paragraph, "solvent" means (i) the fair value of the
property of Borrower is greater than the total amount of liabilities, including
contingent liabilities of Borrower, (ir) the amount that will be required to pay
the probable liabilities of Borrower on its debts as they become absolute and
matured shall not be greater than the fair value of the assets of Borrower at
such time, (iii) Borrower is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) Borrower does not intend to, and
does not believe it shall, incur debts or liabilities beyond its ability to pay
as such debts and liabilities mature and (v) Borrower is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which Borrower's property would constitute unreasonably small
capital after giving due consideration to prevailing practices in the industry
in which Borrower is engaged. In computing the amount of any contingent
liability at any time, it is intended that such liability shall be computed at
the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that might reasonably be expected to become an
actual or matured liability.


Section 5.18 Taxes. Borrower and each other Person for whose taxes Borrower
could become liable have timely filed or caused to be filed all federal income
tax returns and all other material tax returns that are required to be filed by
any of them, and have paid all taxes shown to be due and payable (or with
respect to real estate taxes, have paid all taxes prior to the time the same
become delinquent) on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any governmental authority, except (a) to the extent the failure to
do so would not have a Material Adverse Effect or (b) where the same are
currently being contested in good faith by appropriate proceedings and for which
Borrower has set aside adequate reserves on its books. The charges, accruals and
reserves on the books of Borrower in respect of such taxes are adequate, and no
tax liabilities that could be materially in excess of the amount so provided are
anticipated.






--------------------------------------------------------------------------------




Section 5.19 Projections. As of the Closing Date, the projections fairly present
Borrower's reasonable forecast of the results of operations and changes in cash
flows for the periods covered thereby, based on the assumptions set forth
therein, which assumptions are reasonable based on historical experience and
presently known facts. Since the date of such projections, there have been no
changes with respect to Borrower or its Subsidiaries which could reasonably be
expected to result in, singly or in the aggregate, a material discrepancy
between such projections and Borrower's actual results for the periods stated.


Section 5.20 Material Contracts. As of the Closing Date, there are no Material
Contracts other than those which have been disclosed to Lender and subject to
assignment to Lender.


ARTICLE 6 - AFFIRMATIVE COVENANTS


Borrower covenants and agrees that during the term of this Agreement and so long
as any Indebtedness remains unpaid or any amounts drawn hereunder remain
unreimbursed, each such Borrower shall comply with the following requirements:


Section 6.1 Preservation of Existence. Borrower shall maintain and preserve its
existence and good standing in the jurisdiction in which such qualification and
good standing are necessary in order for Borrower to lawfully conduct its
business and own its property in said jurisdiction.


Section 6.2 Compliance with Laws. Borrower shall comply with all laws, rules,
regulations and orders of any Government Authority applicable to it or its
property, such compliance to include, without limitation, ERISA and
Environmental Laws and paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property,
unless contested in good faith.


Section 6.3 Books and Records. Borrower shall at all times keep proper books of
record and account in which correct and complete entries shall be made of all
its dealings, in accordance with generally accepted accounting principles or
other method acceptable to Lender.


Section 6.4 Inspection of Properties and Books. Borrower shall, upon reasonable
notice and at any reasonable time and from time to time, permit Lender, upon
request, to visit and inspect any of the Collateral or properties of Borrower
and to examine the books, accounts and other records of Borrower and to copy or
take abstracts therefrom and to discuss the affairs, finances, loans and
accounts of Borrower with Borrower's representatives. If Borrower shall maintain
any records in the possession of a third party, Borrower authorizes such third
party to provide Lender with copies of any records which it may request.


Section 6.5 Maintenance of Property; Insurance. Borrower shall maintain all of
its properties necessary or useful in its business in good condition, repair and
working order, normal wear and tear excepted, and shall maintain insurance with
financially sound and reputable insurance companies in such amounts and covering
such risks as are usually carried by companies engaged in the same or a similar
business and similarly situated. Borrower shall maintain casualty insurance on
the Collateral in an amount at least equal to the lesser of the loan balance(s),
the actual cash value of the Collateral, or the replacement cost of the
Collateral and shall name Lender as mortgagee on all casualty insurance and
shall provide Lender with evidence of such insurance upon request. All proceeds
of any insurance will be held by Lender as additional collateral and at the
option of Lender may be used to pay for reconstruction, repair, or replacement
of the Collateral, or applied to payment of the Loan. In addition, to the extent
that any real property interests which constitute a part of the Collateral lie
within a designated flood plain, Borrower must maintain flood insurance with
respect to such real property interest. In addition, Borrower shall maintain
commercial general liability insurance, business automobile liability insurance,
workers' compensation insurance, business interruption insurance of 3 months of
projected expenses for the Facility, directors and officers liability insurance,
and such other insurance coverage as shall be required by Lender, all with terms
and conditions satisfactory to Lender. If additional insurance is required as
provided herein, insurance will be obtained from companies reasonably
satisfactory to Lender and said policies shall name Lender as an additional
insured. The policies shall provide that there be no cancellation or
modification without 30 days advance notification to Lender.


Section 6.6 Notice of Material Events. Borrower agrees to give Lender prompt
written notice of any and all (i) Events of Default or Potential Default; (ii)
litigation, arbitration or administrative proceedings to which Borrower is a
party and, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect; (fir) default under any note, indenture, loan
agreement, mortgage, lease, contract, deed or other similar agreement to which
Borrower is a party or by which Borrower is bound, which relates to borrowed
money, or of any other default under any other note,




--------------------------------------------------------------------------------




indenture, loan agreement, mortgage, lease, contract, deed or other similar
agreement to which any Borrower is a party or by which Borrower is bound if such
other default may result in a Material Adverse Effect; and (iv) any other
development that results in, or could reasonably be expected to result in, a
Material Adverse Effect. Any violation of Environmental Laws or permits shall be
reported to Lender within 10 days of Borrower's knowledge of such occurrence.


Each notice delivered under this Section shall be accompanied by a statement of
an officer of Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.


Section 6.7 Reports. Borrower shall provide to Lender the following financial
reports and such other reports with respect to the financial condition and
operations of Borrower as Lender may from time to time reasonably request:


Section 6.7.1 Annual Consolidated Financial Statements and Projections. As soon
as available, but in no event later than 120 days after the end of the fiscal
year of Borrower, an audit report in accordance with GAAP and prepared by an
accountant acceptable to Lender for such year and accompanying financial
statements (including all footnotes thereto) including a balance sheet and a
statement of income and retained earnings for such fiscal year in form and
content acceptable to Lender, which shall be an Event of Default if not provided
within 30 days after said report is due.


As soon as available, but in no later than 30 days prior to Borrower's fiscal
year end, a projected financial statement including proposed Capital projects
for the next fiscal year in form and content acceptable to Lender, which shall
be an Event of Default if not provided within 30 days after said report is due.


Section 6.7.2 Monthly Financial Statements. As soon as available, but in no
event later than 30 days after the end of each month, GAAP-based financial
statements for that month and for year-to-date since the last fiscal year end,
such report certified complete and correct from a source acceptable to Lender,
which shall be an Event of Default if not provided within 30 days after said
report is due.


Section 6.7.3 Monthly Production/Position Reports. As soon as available, but in
no event later than 30 days after the end of each month, a report of Borrower's
ethanol, distillers and corn oil production and a report of all open commodity
positions, such reports certified complete and correct by a source acceptable to
Lender, which shall be an Event of Default if not provided within 30 days after
said report is due.


Section 6.7.4 Additional Information. Such other information respecting the
condition or operations, financial or otherwise of Borrower or such other
information relating to Borrower as any Lender may from time to time reasonably
request.


Section 6.8 Account Authorization. Borrower will require the financial or other
institutions with which it maintains or has maintained depository and operating
accounts to promptly provide such information concerning Borrower, its financial
condition and any transactions as Lender may from time to time request. Borrower
hereby authorizes such institutions to directly provide to Lender such
information as Lender may request.


Section 6.9 Execution of Supplemental Instruments. Execute and deliver to Lender
from time to time, upon demand, such supplemental agreements, statements,
transfers, assignments, authorizations to release information, or documents
relating to the Collateral, and such other instruments or documents as Lender
may request, in order that the full intent of this Agreement may be carried into
effect.


Section 6.10 Financial Covenants. Borrower agrees to maintain sufficient capital
resources, as determined by Lender's valuation of Borrower's assets in
accordance with GAAP and full disclosure of Borrower's liabilities such as to
maintain the following financial covenants at all times. In the event that
Borrower fails to comply with said covenants and said failure continues for 30
days from the date financial statements become due under this Agreement, Lender
may deem said
failure an Event of Default.


Section 6.10.1 Working Capital. Borrower agrees to maintain continuous Working
Capital (Current Assets minus Current Liabilities) of not less than
$5,000,000.00 at all times.


Section 6.11 Compliance Certificate. Borrower agrees to provide Lender with a
Compliance Certificate showing or certifying compliance with the aforesaid
reporting requirements as of date and as of the last day of each month




--------------------------------------------------------------------------------




(Reporting Period) thereafter, in accordance with the Certificate attached
herein as Exhibit 'B'. Such Certificate shall be provided to Lender within 30
days following the end of each Reporting Period, and shall be in default if not
provided within 30 days after said Certificate is due..


Section 6.12 Borrowing Base. Borrower agrees to maintain a minimum margin
between the value and advance rate of certain secured assets and the amount of
certain liabilities (Borrowing Base). Said margin will be computed according to
a Borrowing Base Report acceptable to Lender, an example of which is attached
hereto as Exhibit 'C'. Lender shall have the right, in sole discretion, to
adjust any values set forth in the Borrowing Base Report and such adjusted
values will be the values for the determination of the Borrowing Base. No item
shall be included in the Borrowing Base Report if such item is subject to any
Lien, claim or security interest (other than that granted to Lender.)


Borrower agrees to provide Lender with such Borrowing Base Report monthly
(Reporting Period), or more often at the discretion of Lender, during the term
of the Loan(s), commencing May 31, 2013. Said Borrowing Base Report shall be
dated the last day of the Reporting Period (Report Date) and reflect true and
accurate inventory of Borrowing Base Assets and Borrowing Base Liabilities
current through the end of the Reporting Period. Said Borrowing Base Report
shall be completed by Borrower and provided to Lender no later than 30 days
following the Report Date, by ordinary mail or electronic transmission and shall
be in default if not provided within 30 days after said Borrowing Base Report is
due.


THE TOTAL BORROWING BASE LIABILITIES SHALL NOT EXCEED THE BORROWING VALUE OF THE
TOTAL BORROWING BASE ASSETS AND LENDER SHALL NOT BE REQUIRED TO MAKE ADVANCES
EXCEEDING THE BORROWING BASE.


Upon receipt of the Borrowing Base Report, Lender will determine Borrower's
credit availability based on the value of the inventory and assets owned by
Borrower on each Report Date and whether Borrower is in compliance with their
Borrowing Base. Should the total Borrowing Base Liabilities exceed the Borrowing
value of total Borrowing Base Assets, Borrower agrees to restore compliance with
the Borrowing Base margin within 30 days from the Report Date and that during
said restoration period Lender may advance credit to Borrower as Lender may deem
adequate to protect its collateral. It is agreed that if Borrower cannot, or
will not, reduce the total Borrowing Base Liabilities to an amount equal to or
less than the borrowing value of the total Borrowing Base Assets within said
restoration period, Lender may deem said failure to be a material breach of this
Agreement and an Event of Default.


Section 6.13 Assignment of Hedging and Investments Accounts. Borrower agrees to
notify Lender of any new hedging account or Investment Account promptly upon
creating the same. Borrower agrees to assign Lender all hedging accounts and
Investment Accounts and take such other actions as Lender requests to perfect
Lender's security interest in Borrower's right to the accounts.


Section 6.14 Assignment of Deposit Accounts. Borrower shall notify Lender of any
new Deposit Accounts promptly upon creating the same. Borrower shall assign to
Lender all Deposit Accounts and take such other actions as Lender requests to
perfect Lender's security interest in Borrower's right to the accounts.


ARTICLE 7 - NEGATIVE COVENANTS


Borrower covenants and agrees that as long as the Loan remains unpaid, they will
comply with the following requirements, unless Lender shall otherwise consent in
writing.


Section 7.1 No Material Change. Borrower will not adopt any material change in
accounting method or principles, unless approved by Lender; will not adopt,
permit or consent to any change in its fiscal year; and will not enter into any
contract, agreement or transaction affecting the Collateral or the Loan which
would have a Material Adverse Effect.


Section 7.2 No Other Business. Borrower will not engage in any material respects
in any business activity or operations materially different from that presently
engaged in by Borrower and will not purchase, lease or otherwise acquire assets
not related to or used in its business.


Section 7.3 Transactions with Subsidiaries. Borrower will not purchase, acquire,
provide, or sell any equipment, other personal property, real property or
services from or to any Subsidiary, except in the ordinary course and pursuant
to the reasonable requirements of Borrower's business.






--------------------------------------------------------------------------------




Section 7.4 Transactions with Affiliates. Borrower will not enter into any
transaction, including without limitation, the purchase, sale, lease or exchange
of any property, or the rendering of any service, with any Affiliate of
Borrower, except in the ordinary course of and pursuant to the reasonable
requirements of Borrower's business and upon fair and reasonable terms no less
favorable to Borrower than would be obtained in a comparable arms-length
transaction with a person not an Affiliate of Borrower.


Section 7.5 Consolidation and Merger. Borrower will not, and will not permit any
Subsidiary to, consolidate with or merge with any entity, or acquire all or
substantially all of the assets of any person or entity, nor shall Borrower
change its business form, provided that Borrower or any Subsidiary may acquire
the assets of any person or entity if there has been no Event of Default or
Potential Default and shall not be after giving effect to said acquisition, and
that said acquisition shall not result in a Material Adverse Effect .


Section 7.6 Transfer of Assets. Borrower will not sell, assign (by operation of
law or otherwise) transfer, exchange, lease or otherwise dispose of any of the
Collateral, nor will Borrower deliver actual or constructive possession of the
Collateral to any other person or entity, other than in the ordinary course of
business as presently conducted and at fair market value and which are either
replaced or are no longer necessary or useful for the business conducted by
Borrower.


Section 7.7 Liens. Borrower will not create, incur, assume or permit to exist,
any Lien except Permitted Liens.


Section 7.8 Indebtedness. Borrower will not create, incur, assume, guaranty,
permit or suffer to exist any Indebtedness or otherwise become liable with
respect to the obligations or liabilities of any person or entity, except (i)
Permitted Indebtedness, as listed on Schedule 7.8; (ii) Indebtedness of Borrower
arising under this Agreement; (iii) Indebtedness existing prior to the date of
this Agreement that has been disclosed in writing to Lender; (iv) Subordinated
Debt, as herein defined; (v) trade payables of Borrower incurred in the ordinary
course of business; (vi) term indebtedness to other creditors not to exceed
$1,000,000.00 in the aggregate, that is either secured by a lien subordinated to
Lender or a lien position acceptable to Lender; and (vii) operating and capital
leases with annual payments not exceeding $100,000.00 in the aggregate, with
additional allowance for any rail car lease commitments.


Section 7.9 Loans, Advances, Guarantees and Investments. Without the prior
written consent of Lender, Borrower will not make, or permit any Subsidiary to
make, any loans or advances to, or guarantees of, or otherwise become liable, or
permit any Subsidiary to become liable, with respect to (other than guarantees
by endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business), or investments in, or permit
to exist, or allow any Subsidiary to permit to exist, any loans or advances to,
or such guarantees or other such liabilities with respect to, or such
investments in, any Person, except: (1) loans, advances, guarantees and
investments existing prior to the date of this Agreement which have been
disclosed to Lender in writing, and provided, however, that the Borrower may
make additional investments not to exceed an aggregate amount of $1,000,000.00
in each fiscal year from and after the date of this Agreement; and (ii) trade
credit extended in the ordinary course of business.


Section 7.10 Subordinated Debt. Borrower will not make payments on account of
any existing Subordinated Debt and shall not incur any additional Subordinated
Debt except to the extent permissible under the agreement by which such
Subordinated Debt is subordinated to the Loan. Borrower shall not amend,
supplement, or otherwise modify any provisions of the Subordinated Debt
agreement, and shall not refinance any portion of the Subordinated Debt, except
on terms no less favorable to Borrower and Lender.


Section 7.11 Capital Spending. Borrower will not make capital expenditures
during any fiscal year from any source of funds available, which exceed
$2,000,000 in the aggregate. Capital expenditures shall include both capital
leases and operating leases.


Section 7.12 Distribution and Withdrawals. Borrower will not distribute any
profits, make any loans, declare or pay any dividends, distribute earnings,
allow any draws, or make other distributions to its shareholders or equity
holders of Borrower or apply any assets to the redemption, retirement, purchase
or other acquisition of any such equity interests. However, if no Event of
Default exists or Potential Default shall arise from such payments and
distributions, Borrower may pay dividends and distributions so long as the
Working Capital remains above $9,000,000.00 on a post-distribution basis.


Section 7.13 No Change in Management or Control. Borrower will not make any
change in present Management or Control of its business or of the Collateral.




--------------------------------------------------------------------------------






Section 7.14 Material Contracts. Borrower will not enter into or make any
material changes to any Material Contracts, without Lender's prior written
consent.


ARTICLE 8 - EVENTS OF DEFAULT


Section 8.1 Events of Default. The occurrence of any of the following events
shall constitute an event of default ("Event of Default") hereunder:


Section 8.1.1 Failure to Make Payments. Borrower shall fail to pay, in
accordance with the terms of this Agreement any principal of or interest on any
Loan or any fee or other cost owing to Lender under the Agreement.


Section 8.1.2 Breach of Warranty or Representation. Any representation or
warranty made by Borrower under or in connection with this Agreement or any
financial statement given by Borrower, which shall prove to have been materially
misrepresented on or as of the date made or given.


Section 8.1.3 Insolvency. Borrower or any guarantor shall: (I) become insolvent
or be unable to pay its debts as they mature; (ii) make an assignment for the
benefit of creditors or to an agent authorized to liquidate any substantial
amount of its properties and assets; (iii) file a voluntary petition in
bankruptcy or seeking reorganization or to effect a plan or other arrangement
with creditors; (iv) file an answer admitting the material allegations of an
involuntary petition relating to bankruptcy or reorganization or join in any
such petition; (v) become or be adjudicated a bankrupt; or (vi) apply for or
consent to the appointment of, or consent that an order be made, appointing any
receiver, custodian or trustee, for itself or any of its properties, assets or
businesses, or (vii) have an involuntary bankruptcy petition filed against
Borrower, and such petition remains undismissed for more than 30 days.


Section 8.1.4 Execution. Any writ of execution or attachment or any judgment
lien shall be issued against any property of Borrower and shall not be
discharged or bonded against or released within 30 days after the issuance or
attachment of such writ or lien.


Section 8.1.5 Suspension. Borrower shall voluntarily suspend, without just
cause, the transaction of business or allow to be suspended, terminated, revoked
or expired any permit, license or approval of any governmental body necessary to
conduct Borrower's business resulting in a Material Adverse Effect.


Section 8.1.6 Impairment of Guaranty. There shall occur any event that would
impair any guaranty given in connection with the Loan or cause the guaranty to
become unenforceable by Lender.


Section 8.1.7 Due on Sale. Except as permitted under Article 4 herein, there
shall occur, without Lender's prior written consent, the sale, transfer or
further encumbrance of any item of Collateral, other than in the ordinary course
of business.


Section 8.1.8 Material Adverse Change. If there occurs a Material Adverse Effect
in Borrower's business or financial condition, or if there is a material
impairment of the prospect of repayment of any portion of the Loan or there is a
material impairment of the value or priority of Lender's security interest in
the Collateral.


Section 8.1.9 Change in Ownership. There shall occur a change affecting the
Control of Borrower.


Section 8.1.10 Impairment of Collateral. There shall occur any injury or damage
to all or any part of the Collateral or all or any part of the Collateral shall
be lost, stolen or destroyed resulting in a Material Adverse Effect.


Section 8.1.11 Performance Under This Agreement. Borrower or any guarantor shall
fail in any material respect to perform or observe any other term, covenant or
agreement contained in this Agreement or in any of the Loan Documents or any
other document or agreement executed by Borrower with or in favor of Lender, not
specifically mentioned above and capable of being remedied by Borrower and any
such failure shall continue unremedied for more than 30 days after written
notice from Lender to Borrower of the existence and character of such Event of
Default.


Section 8.2 Cross Default/Cross Collateralization. The Loans and Loan Documents,
as well as any other contract obligation or Debt Borrower may now or in the
future have with Lender, are expressly cross-defaulted. Declaration of default
under any Loan described herein or any other contract obligation or Debt
Borrower may




--------------------------------------------------------------------------------




have with Lender or Lender's Affiliate may, at Lender's option, cause all Loans
and such other contract obligations to be declared in default, charged interest
at the default rate and become immediately due and payable. The Collateral,
whether real or personal property, and whether secured by mortgage, deed of
trust, or by security agreement/financing statement, shall secure payment of all
the Loans, or any of them. The Loans are hereby cross-collateralized and none of
the Collateral shall be released until all of said Loans are paid in full.


Section 8.3 Remedies on Default. Upon the occurrence of any Event of Default,
Lender may, at its sole discretion, do any of the following:


Section 8.3.1 Acceleration. Declare any or all of Borrower's Loans, whether
under this Agreement or any other document, instrument or agreement, immediately
due and payable, whether or not otherwise due and payable.


Section 8.3.2 Default Interest. If any principal, interest, or Advance is past
due, regardless of the length of time, or if there is any failure to comply with
any covenant, condition, or agreement contained in this Agreement, or in any
Collateral Agreement, or other document, given to secure payment of the Loan,
then, at the election of Lender, all principal, all accrued interest thereon and
all advances will become immediately due and payable without demand and the
whole will bear interest at the Default Rate from and including the date of
election to but excluding the date paid. Any reasonable attorney fees (to the
extent allowed by law), costs, or expenses incurred and advanced by Lender to
enforce collection of the Loan will be added to the principal and bear interest
at the Default Rate from the date of advance to but excluding the date paid. At
Lender's option, any Event of Default may allow Lender to charge interest on all
principal, all accrued interest thereon, and all advances at the Default Rate
without declaring the Loan immediately due and payable.


Section 8.3.3 Cease Extending Credit. Cease making Advances or otherwise
extending additional credit to or for the account of Borrower under this
Agreement or under any other agreement now existing or hereafter entered into
between Borrower and Lender.


Section 8.3.4 Termination. Terminate this Agreement as to any future obligation
of Lender without affecting Borrower's Obligations to Lender or Lender's rights
and remedies under this Agreement or under any other document, instrument or
agreement.


Section 8.3.5 Protection of Security Interest. Make additional or protective
advances and do such acts as Lender, in its sole judgment, considers necessary
and reasonable to protect its security interest or lien in the Collateral. Such
additional or protective advances may be made to protect the Collateral,
including but not limited to, payment of insurance premiums and taxes, as well
as payments to protect the Collateral from claims of other creditors, diminution
in value, waste, destruction or abandonment. Such advances may be added to the
Loan and will, at Lender's option, be immediately due and payable and bear
interest at the Default Rate from the date advanced to but excluding the date
paid. Borrower hereby irrevocably authorizes Lender to pay, purchase, contest or
compromise any encumbrance, lien or claim which Lender, in its sole judgment,
deems to be prior or superior to its security interest. Further, Borrower hereby
agrees to pay to Lender, upon demand, all expenses (including reasonable
attorney's fees) incurred in connection with the foregoing.


Section 8.3.6 Foreclosure. Enforce any security interest or lien given or
provided for under this Agreement or under any Collateral Agreement or other
document, in such manner and such order, as to all or any part of the properties
subject to such security interest or lien, as Lender, in its sole judgment,
deems to be necessary or appropriate and Borrower hereby waives any and all
rights, obligations or defenses now or hereafter established by law relating to
the foregoing. In the enforcement of its security interest or lien, Lender is
authorized to enter upon the premises where any Collateral is located and take
possession of the Collateral or any part thereof, together with Borrower's
records pertaining thereto, or Lender may require the records be made available
to Lender at a place designated by Lender. If any part of the Collateral is
accounts receivable, Lender may notify at any time the account debtor to make
payment thereon directly to Lender and may take control of the cash and noncash
proceeds of any such accounts. Lender may sell the Collateral or any portions
thereof, together with all additions, accessions and accessories thereto, giving
only such notices and following only such procedures as are required by law, at
either a public or private sale, or both, with or without having the Collateral
present at the time of the sale, which sale shall be on such terms and
conditions and conducted in such manner as Lender determines in its sole
judgment to be commercially reasonable. Any deficiency that exists after the
disposition or liquidation of the Collateral shall be a continuing liability of
Borrower to Lender and shall be immediately paid by Borrower to Lender.




--------------------------------------------------------------------------------






Section 8.3.7 Non-Exclusivity of Remedies. Exercise one or more of Lender's
rights set forth herein or exercise any and all rights or remedies granted to it
under any Loan Document, by applicable law, or otherwise, including the right to
accelerate the maturity of the Loan and to proceed against all or any portion of
the Collateral, in any order. In addition, Lender may hold and set off and apply
against the Loan any and all accounts or other property in the possession of or
under the control of Lender. All rights and remedies granted to Lender under the
Loan Documents or this Agreement or available under applicable law shall be
deemed concurrent and cumulative and not alternative remedies, and Lender may
proceed with any number of such remedies at the same time until obligations of
Borrower to Lender are paid and satisfied in full. The exercise of any one right
or remedy shall not be deemed a waiver or release of any other right or remedy,
and Lender, upon the occurrence of any Event of Default, may proceed against
Borrower at any time, with any available remedy and in any order.


Section 8.3.8 Application of Proceeds. All amounts received by Lender as
proceeds from the disposition or liquidation of the Collateral shall be applied
to the Loan as follows: first, to the costs and expenses of collection,
enforcement, protection and preservation of Lender's lien in the Collateral,
including court costs and reasonable attorney's fees, whether or not suit is
commenced by Lender; next, to those costs and expense incurred by Lender in
protecting, preserving, enforcing, collecting, liquidating, selling or disposing
of the Collateral; next, to the payment of accrued and unpaid interest on all of
the Loans; next, to the payment of the outstanding principal balance of the
Loan; and last, to the payment of any other indebtedness owed by Borrower to
Lender.


ARTICLE 9 - MISCELLANEOUS


Section 9.1 Entire Agreement and Amendments. This Agreement and all of the Loan
Documents constitute the entire and complete understanding of the parties hereto
and supersede all prior agreements and understandings relative to the subject
matter hereof. It may not be effectively amended, changed, altered or modified,
except in writing executed by all parties. To the extent the provisions
contained in this Agreement are inconsistent with those contained in any of the
other Loan Documents, the terms and provisions contained herein shall control.
Otherwise, such provisions shall be considered cumulative.


Section 9.2 Survival. All representations, warranties, covenants and agreements
herein contained on the part of Borrower shall survive the termination of this
Agreement and shall be effective until the Loan is repaid and performed in full.


Section 9.3 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
any such provision.


Section 9.4 No Waiver; Cumulative Remedies. If Lender shall waive any power,
right or remedy arising hereunder or under any applicable law, such waiver shall
not be deemed to be a waiver upon the later occurrence or recurrence of any of
said events. No failure or delay on the part of Lender in exercising any right,
power or remedy under the Loan Documents, or in extending time for payment,
accepting partial payment or release of any Collateral or proceeds of any
Collateral, or failure to enforce strict compliance with any covenant or
condition contained herein, shall operate as a waiver; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
under the Loan Documents. The remedies provided in the Loan Documents are
cumulative and not exclusive of any remedies provided by law.


Section 9.5 Costs and Expenses. Borrower shall pay Lender's out-of-pocket costs
and expense incurred in connection with the making or disbursement of the Loan
or in the exercise of any of its rights or remedies under this Agreement,
including, but not limited to, title insurance, legal fees, appraisal fees,
architect or consultant's fees, Lender inspection fees and any other reasonable
fees and costs for services that are not customarily performed by Lender's
salaried employees and are not specifically covered by any commitment fee for
the Loan. All such costs and expenses constitute obligations secured by the
Collateral. The provisions of this Section shall survive the termination of this
Agreement and the repayment of the Loan.


Section 9.6 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile
transmission) and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered by hand, or three days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, or, in the case of delivery by a nationally recognized
overnight




--------------------------------------------------------------------------------




courier, when received, addressed to one or more of the individuals executing
this Agreement on behalf of such party at the address appearing below the
signature of such party, or to such other address as such party may designate
for itself by like notice.


Section 9.7 Assignments and Participations. The terms of this Agreement shall
bind and benefit the heirs, legal representatives, successors, and assigns of
the parties; provided, however, that Borrower may not assign this Agreement, or
any Advances made hereunder, or assign or delegate any of its rights or
obligations, without the prior written consent of Lender. Lender shall have the
right to sell participations in the Loan to any other entities without the
consent of, or notice to, Borrower, provided that no such action by Lender shall
relieve Lender of its obligations to make advances under the Loan when required
by this Agreement. Lender may disclose to any participants or prospective
participants any information or other data or material in Lender's possession
relating to Borrower, any guaranty and matters pertinent to the Loan, without
the consent of, or notice to, Borrower or any guarantor.


Section 9.8 Advice from Independent Counsel. The parties hereto understand that
this Agreement is a legally binding agreement that may affect such party's
rights. Each party hereto represents to the other that it has received legal
advice from counsel of its choice regarding the meaning or legal significance of
this Agreement and that it is satisfied with its legal counsel and the advice
received.


Section 9.9 Governing Law; Jurisdiction; Waiver of Jury Trial.


Section 9.9.1 Governing Law. The Loan Documents shall be governed by, and
construed in accordance with, the laws of the State of Nebraska, except to the
extent that the law of any other jurisdiction applies as to the perfection or
enforcement of Lender's security interest in or lien on any Collateral and
except to the extent expressly provided to the contrary in any Loan Document.


Section 9.9.2 Jurisdiction. Each Lender and Borrower hereby irrevocably submits
to the jurisdiction of any state or federal court sitting in the State of
Nebraska, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents, and agrees that all claims in
respect of such action or proceeding may be heard and determined in such state
or federal court. Borrower hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. Borrower irrevocably consents to the service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding by the mailing of copies of such process to
Borrower at its address specified herein. Borrower agrees that a final judgment
in any such action or proceeding may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law. Nothing in this Section
shall affect the right of Lender to service legal process in any other manner
permitted by law or affect the right of Lender to bring any action or proceeding
against Borrower or their property in the courts of other jurisdictions.


Section 9.9.3 WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY IRREVOCABLY WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY LOAN DOCUMENT.


Section 9.10 Headings. The headings herein are for convenience only and in no
way define, limit or describe the scope or intent of any provisions or sections
of this Agreement.


Section 9.11 Counterparts. This Agreement may be executed in several
counterparts and such counterparts together shall constitute one and the same
instrument, each of which shall be deemed an original. The parties agree that
the delivery of an executed copy of this Agreement by facsimile, electronic
image or other means shall be legal and binding and shall have the same full
force and effect as if an original executed copy of this Agreement had been
delivered. The parties shall provide to each other an executed counterpart
original of this Agreement as soon as practicable after delivery of the
facsimile thereof.


Section 9.12 Non-Business Day. If any payment of principal or interest shall
fall due on a day which is not a Business Day, interest at the rate such Loan
bears for the period prior to maturity shall continue to accrue on such
principal from the stated due date thereof to and including the next succeeding
Business Day on which the same is payable.


Section 9.13 No Third Party Beneficiaries. This Agreement, the Loan Documents
and the advances and disbursements hereunder and thereunder are for the sole
benefit of Lender and Borrower, and no third parties shall have any rights or
benefits hereunder or thereunder, whether pursuant to any theory of third party
beneficiary or otherwise.




--------------------------------------------------------------------------------






Section 9.14 Set Off. Any funds of Borrower held by Lender in any account are
subject to applicable policies and procedures as may be adopted by Lender from
time to time. Borrower grants Lender a security interest in all of said funds
and may exercise the right to apply these funds against any Loan.


Section 9.15 Disbursement Authorization. Any person executing this Agreement on
behalf of Borrower is authorized to request, accept, receive, and receipt for
all or any portion of the proceeds of the Loans or of any refinance, conversion,
extension, additional loan, reamortization or revision of the same and to
execute and approve all agreements required by Lender in the disbursement of
Loan proceeds. Such person, and/or authorized personnel as disclosed on Schedule
9.15, may initiate/request either by phone, in person or in writing
disbursements in the form of check, internal transfer, wire or electronic
transfer to the account specified by requestor, including any other loan account
Borrower may have with Lender. Lender is authorized to disburse or retain any
amounts required to: purchase stock in Lender; pay any fees or charges required
to be paid to Lender: pay other services provided by or through Lender; obtain
any evidence of title to Collateral; satisfy any title requirements required to
clear title or obtain Lender's required lien position on Collateral; and pay any
letters of credit issued for or on behalf of Borrower.


Upon any verbal or written request of Borrower, or their authorized
representative, for a wire transfer ("Payment Order") Lender shall wire transfer
funds through AgriBank, FCB or other commercial bank chosen by Lender and
qualified to execute the transfer, to an account identified in the verbal or
written instructions. Wire instructions are to be sufficiently complete to allow
Lender to execute the Payment Order and will include, at a minimum, the name and
number of beneficiary financial institution, any intermediary financial
institutions as applicable, and a beneficiary name and account number. Every
receiving or beneficiary financial institution may rely on the identifying
number to make payment even if it identifies a financial institution, person, or
account other than the one named. Lender will accept the wiring instructions as
provided to it and is under no obligation to verify the authenticity or accuracy
of the instructions.


Borrower is liable for all losses relating to unauthorized transactions which do
not result solely from the gross negligence or intentional misconduct by Lender.


All wire transfers will be made in U.S. Dollars unless otherwise specified in
the wiring instructions. For wire transfers requested by Borrower in a foreign
currency, Borrower agrees to accept and bear the foreign exchange risk for
converted currency. Borrower acknowledges delays in beneficiary's receipt of
wire transfers to foreign banks and agrees to hold harmless Lender against such
delays.


Borrower agrees to repay all Payment Orders made by wire transfer in accordance
with the terms and conditions of the Credit Agreement and other Loan Documents.
Lender will have no obligation to execute wire transfer payment order at the
request of Borrower or an authorized representative of Borrower if such
disbursement would result in any indebtedness of Borrower being in excess of
Loan to Borrower.


Section 9.16 Confidentiality; Sharing Information. Lender shall hold all
non-public information obtained by Lender pursuant to the requirements of this
Agreement in accordance with Lender's customary procedures for handling
confidential information of this nature; provided, however, Lender may disclose
such confidential information (i) to its examiners, affiliates, outside
auditors, counsel and other professional advisors, (ii) to any prospective
purchasers under Section 9.7 herein, (iii) as required under the Regulations of
the Farm Credit Administration, (iv) to any guarantors of the Loan or third
parties pledging collateral as security for the Loan, and (v) to any persons
executing this Agreement on behalf of any Borrower or other persons authorized
by Borrower to receive confidential information as set out in the Schedule of
Authorized Persons attached to this Agreement as Schedule 9.16 or as otherwise
authorized in writing by Borrower on a form approved by Lender. Such
authorization shall survive the repayment of the Loan(s) and the termination of
this Agreement and can only be revoked by written notice to Lender.


Section 9.17 Anti-Terrorism Laws. To the best of its knowledge, neither Borrower
nor any of its Affiliates is in violation of (i) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto, (ii) Executive Order No. 13,224, 66 Fed Reg 49,079 (2001),
issued by the President of the United States (Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit or
Support Terrorism) (the "Executive Order") or (iii) the anti-money laundering
provisions of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Public Law 107-56 (October 26, 2001) amending the Bank Secrecy Act, 31
U.S.C. Section 5311 et seq (collectively, "Anti-Terrorism Laws").


Section 9.18 Drafts. Lender may make credit line drafts ('Drafts') available to
Borrower as one means of making




--------------------------------------------------------------------------------




Advances under Loan Facility A (Loan). Borrower agrees that Borrower will only
write Drafts prior to the Maturity Date and within the Maximum Principal Balance
of the Loan for an approved Loan purpose and so long as there is no Event of
Default under the Loan Documents or that there is no event that Borrower knows
of that will ripen into an Event of Default. Borrower understands and agrees
that any Draft written prior to the Maturity Date will be considered to be an
Advance under the Loan and will be fully due and payable under the terms and
conditions of the Loan and Loan Documents. Lender will honor Drafts presented to
Lender for payment under the terms and conditions described herein unless Lender
is notified otherwise by Borrower. Lender may refuse payment on all Drafts that
do not meet the terms and conditions concerning Drafts contained herein or the
Loan Documents. Provided, however, notwithstanding anything to the contrary
herein or in the Loan Documents, in the event of any Event of Default or in the
event of any Material Adverse Effect, as Lender may determine, Lender may upon
prior notice to Borrower, terminate any right of Borrower to use Drafts on this
Loan and refuse payment of all Drafts. Lender also retains the right to make
changes to the procedures governing the use of Drafts at any time.


Lender is not obligated to inquire whether Borrower(s) have issued specific
directions for any particular Draft or to determine whether Borrower(s) have
received the benefit of the proceeds of any particular Draft before honoring
such a Draft. Lender reserves the right to revoke all future Draft privileges
without notice to Borrower(s) in the event of an overdraft and the right to
reject Drafts that are not written for purposes specified in the loan documents
or pursuant to these terms and conditions. Borrower(s) are responsible for all
advances obtained via Drafts signed by any person Borrower(s) allow to use such
Drafts, even if such Drafts are for more than Borrower(s) intended. Borrower(s)
agree to immediately notify Lender in the event one or more Drafts are lost,
stolen, destroyed or otherwise misused and to indemnify Lender and hold Lender
harmless from any loss or claim if any Draft is lost, stolen, forged, altered or
otherwise misused if Lender did not have notice of the same at least one
Business Day prior to honoring such Draft.


Section 9.19 Paver of Record. Dakota Ethanol, L.L.C. is identified as the
primary borrower/payer of record on behalf of all Borrowers under this Agreement
to accept and receive tax notices and any dividend, patronage, or other
distributions declared by Lender.


Section 9.20 Multiple Borrowers. If there is more than one Borrower, each
Borrower agrees that it is jointly and severally, directly, and primarily liable
to Lender for payment in full of the Obligations and that such liability is
independent of the duties, obligations, and liability of each and all of the
other joint and several Borrowers. Lender may bring a separate action or actions
on the Obligations against each, any, or all of Borrowers, whether action is
brought against any other or all of such Borrowers or any one or more of
Borrowers is or is not joined therein. Each Borrower agrees that any release
that may be given by Lender to any one or more of Borrowers or any guarantor of
the Obligations shall not release any other Borrower from its obligations
hereunder.


Section 9.21 IRS Declaration. The Internal Revenue Service does not require your
consent to any provision of this document other than the following certification
required to avoid backup withholding. Under penalties of perjury, I/we certify
that the Taxpayer Identification Number shown herein is correct and that I/we
am/are not subject to backup withholding either because I/we are exempt, have
not been notified that I/we are subject to backup withholding due to failure of
reporting interest or dividends, or the Internal Revenue Service has notified
me/us that 1/we am/are no longer subject to backup withholding. I/we aim/are a
U.S. person (including U.S. resident alien):
Dakota Ethanol, LLC 46-0453735


SECTION 9.22 CREDIT AGREEMENT IN WRITING. A CREDIT AGREEMENT MUST BE IN WRITING
TO BE ENFORCEABLE UNDER NEBRASKA LAW. TO PROTECT YOU AND US FROM ANY
MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT, PROMISE, UNDERTAKING OR
OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY OTHER FINANCIAL
ACCOMMODATION IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF
CREDIT, OR ANY AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR SUBSTITUTON FOR ANY
OR ALL OF THE TERMS OR PROVISIONS OF ANY INSTRUMENT OR DOCUMENT EXECUTED IN
CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF CREDIT, MUST BE IN
WRITING TO BE EFFECTIVE.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have set their hand effective the day and
year first above written.


BORROWER:


Dakota Ethanol, L.L.C.,
a South Dakota limited liability company




By: /s/ Scott Mundt                
Scott Mundt, Chief Executive Officer


Address for Notice: P.O. Box 100, Wentworth, South Dakota 57075


LENDER:


Farm Credit Services of America, PCA
Farm Credit Services of America, FLCA




By: /s/ Kathryn J. Frahm                
Kathryn J. Frahm, Vice President


Address for Notice: P.O. Box 2409, Omaha, Nebraska 68103


